Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered May 30, 2002, convicting defendant, upon his plea of guilty, of attempted sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s challenge to the voluntariness of his guilty plea is unpreserved (People v Johnson, 82 NY2d 683 [1993]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the plea was knowingly, voluntarily and intelligently entered. The court sufficiently advised defendant of the rights he was giving up by pleading guilty (see Boykin v Alabama, 395 US 238 [1969]), including his right to go to trial. We note that defendant’s extensive criminal history included numerous guilty pleas. Defendant’s assertion that the voluntariness of his plea was impaired by mental illness is unsupported by any evidence. Concur—Nardelli, J.P., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.